Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 05/24/2022. Claims 1-5, 9-17, and 20-22 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 7-12, filed 05/24/2022, regarding the rejection of claims 1-9 under 35 USC §103, have been fully considered but they are not persuasive. Applicant argues on page 9 specifically that Ichinose does not teach “setting a person nearest to the robot among the at least one person around the robot as the object (e.g., subject of guidance) based on the acquired at least one distance. However, as discussed in further detail below, Ichinose teaches that in at least one embodiment, the unguided person position detection unit uses a proximity sensor or a laser range finder, which is not expressly but could potentially be LIDAR, to detect the present position of the unguided person relative to the guide robot device [Column 3, 8-12] so the Ichinose can use a laser range finder to detect the present position of a person and identify that person as the unguided person. This language reads acquiring at least one distance between the robot and at least one person around the robot, and setting the person nearest to the robot among the at least one person as the object to be gathered at least in part based on the acquired at least one distance. This reference does not anticipate the elements of amended claim 1 (formerly part of claim 4), but it would be obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention to use only the robot’s laser range finder to detect the present position of a person and identify that person as the unguided person so as to reduce the number of electronic components and processing power needed for the guidance robot to operate. Furthermore, the language of the claim is so broad that it can be interpreted to include one person where no one else is present as “the nearest” person, and at the same time, a robot that selects a group of persons will necessarily select one person that is “nearer” to the robot than the others, and thus that person is the “nearest” to the robot. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. US 8195353 B2 (“Ichinose”) in view of Kearns et al. US 20160188977 A1 (“Kearns”) and Vu et al. US 20070192910 A1 (“Vu”).
	Regarding Claim 1. Ichinose teaches a robot comprising:
	an input unit configured to receive a destination input command for a destination (a guide robot device [Claim 1], shown in FIG. 2B, step S1 to let an unguided person set the destination position for guidance [Column 3, lines 51-54]);
	a storage unit configured to store map information (FIG. 1, Numeral 11, shows a map storage unit for storing map information [FIG. 1, Numeral 11, Column 2, lines 52-53]);
	a controller configured to set a route to the destination based on the map information (a route setting unit for setting the route from the present position of the unguided person to the position of the destination along roads or corridors on the map of the map storage unit [Column 3, lines 17-20]);
	a driving unit configured to move the robot along the set route (a moving unit that moves the guide robot device to a calculated guide position, which is calculated by a guide position calculation unit to calculate a guide position nears the destination position, the detected position of the unguided person and a distance from the guide robot device to the unguided person, so as to guide the person to their destination but not block their intended destination with the robot [Claim 1]. The route setting unit sets the route from the present position of the unguided person to the received destination, the display unit displays the guide, and the moving unit moves the guide display unit to the guide position, which reads on moving the robot along the set route [FIG. 5A, Column 5, lines 51-60]);
	an image recognition unit configured to recognize an object corresponding to a subject of guidance by the robot while the robot moves to the destination (an unguided person feature detection unit, which can be an image processing unit or a radio ID recognition unit for acquiring the feature information of the unguided person, which is the object corresponding to a subject of guidance by the robot to the destination [Column 4, lines 31-35]),
	wherein, when the object is located out of the robot/guide display’s pointing direction, the controller controls the driving unit so that the robot moves or rotates to allow the object to be within the robot/guide display’s pointing direction, and re-recognizes the object (a direction [Symbol font/0x66] is set equal to the direction from the present position of the unguided person toward the guide position, and in FIG. 2B, the robot detects the position of the guide robot device and the position of the unguided person, calculates the guide display position at step S5, and adjusts the guide display direction to [Symbol font/0x66] in S8 [FIG. 2B]. The robot shown in FIG. 2A has a guide display at numeral 3 which is fixed on the robot, so that the whole robot must turn or move in order to adjust the guide display direction to [Symbol font/0x66] [FIG. 2A]. An unguided person position detection unit detects the position of the unguided person and whether the person has reached their destination or not. If not, the guide display detects where the guide display unit is located and whether it has entered the view angle of the unguided person. If it is located out of the view angle of the unguided person, the guide display unit is moved into the view angle of the unguided person [Column 7, lines 42-56]. Then the guide display is controlled to move while maintaining a predetermined relative distance with a predetermined direction of the unguided person before continuing to guide the person along their route (step S202) and then repeat the step of detecting the present position of the person (step S203) [FIG. 8], which means that the robot moves or rotates to position the guide display back in view of the person. In the embodiments shown in FIG. 4 and FIG, 7, the camera is located adjacent to the guide display, and will turn with the guide display to face the same direction), and
	wherein the controller acquires at least one distance between the robot and at least one person around the robot and sets a person near the robot among the at least one person around the robot as the object based on the acquired at least one distance (in the case where a plurality of unguided persons are guided by one robot, an image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and stores the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32]. This means that the system of Ichinose can set the person in front of the camera image as the present unguided person. An unguided person position detection unit configured to detect a position of the unguided person and a guide position calculation unit configured to calculate a guide position as related to the destination position, the detected position of the unguided person and a distance from the guide robot device to the unguided person [Claim 1], and the unguided person position detection unit can remotely detect a person existing at the received present position of the unguided person to identify the unguided person [Column 5, lines 17-20]. FIG. 2A shows that the person must be within distance “L” in order to be selected, and tries to maintain a distance range where the person is not too far or too close for guiding [Column 3, lines 60-67, Column 4, lines 1-3], and if there is only one person nearby, then the one person selected is the nearest person to the robot. In at least one embodiment, the unguided person position detection unit uses a proximity sensor or a laser range finder, which is not expressly but could potentially be LIDAR, to detect the present position of the unguided person relative to the guide robot device [Column 3, 8-12] so the Ichinose can use a laser range finder to detect the present position of a person and identify that person as the unguided person. Further, in a case where there is only one person to be guided, the unguided person position detection unit need only detect a position of the one unguided person, which reads on the claim language directly as “one unguided person” can be “at least one person”. Additionally, in the case where a plurality of unguided persons are guided by one guide robot, by definition, one of those persons selected is the nearest person. The claim language does not suggest that only the nearest person is selected, and so selecting a group of people would also read on the claim language). 
	Ichinose does not expressly teach:
	If there is more than one person, the person set as the object is the nearest among the at least one person around the robot.
	However, Ichinose teaches that the robot can calculate the distance to a nearby unguided person [Claim 1], even using a proximity finder in at least one embodiment [Column 5, lines 17-20], so it can calculate which person is closest among the one or more persons, and has a mechanism for selecting one of the persons nearby using face recognition. Not only does this face recognition require the person to be standing close enough for their face to be recognized, but the system could be modified to use the proximity sensor to simply select the person closest to the robot as the object to be guided.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ichinose with if there is more than one person, the person set as the object is the nearest among the at least one person around the robot so as to reduce the number of electronic components and processing power needed for the guidance robot to operate.
	Ichinose does not teach:
	the robot’s field of view is the same as the robot/guide display’s pointing direction, 
	However, it would have been obvious that the robot’s field of view is the same as the robot/guide display’s pointing direction as shown in FIGS. 4 and 7 so as to allow the robot guide to keep the unguided person in the robot’s field of view and to repeat the recognition process described in Column 4, lines 31-35.
	In the alternative and in addition, Kearns teaches:
	wherein, when the object is located out of the robot's field of view, the controller controls the driving unit so that the robot moves or rotates to allow the object to be within the robot's field of view, and re-recognizes the object (a security robot that includes a rotator and a tilter on the robot body in communication with a controller, where the rotator and tilter allow for panning and tilting of at least one imaging sensor [paragraph 15]. The controller may command the rotator or tilter to pan or tilt the imaging sensor to maintain the field of view of the sensor on a facial region of the identified person or issue drive commands to a drive system to holonomically move the robot to maintain the aimed field of view of the at least one imaging sensor on the facial region of the identified person. When the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view of the at least one imaging sensor to continuously perceive the identified target in the field of view and captures a subsequent human recognizable image of the identified target using the at least one imaging sensor, which reads on re-recognizing the target object [paragraph 17]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein, when the object is located out of the robot's field of view, the controller controls the driving unit so that the robot moves or rotates to allow the object to be within the robot's field of view, and re-recognizes the object as taught by Kearns so as to allow the robot guide to keep the unguided person in the robot’s field of view and avoid repeat recognition. 
	Ichinose also does not teach:
	wherein the image recognition unit recognizes an obstacle while the robot moves to the destination, 
	wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot, 
	wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value, and 	wherein the controller calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object.
	However, Vu teaches:
	wherein the image recognition unit recognizes an obstacle while the robot moves to the destination, 
	wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot (a robot that generates a map to control the mobile robot to traverse the environment and to detect walls and obstacles [paragraph 43]. Additionally, Vu teaches that the robot can predict the likelihood of an obstacle being present in its path from data gathered from the sensors [paragraph 146]. This allows the robot to avoid or mitigate obstacles that could potentially move into the robot’s path, which reads on a dynamic obstacle recognized through the image recognition unit. Additionally, FIG. 10B shows the robot moving out of the way of a person detected to be in its movement path if it becomes apparent the resident is beginning to move in a certain direction [paragraph 214]), 
	wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value (a robot with a laser based obstacle detector in paragraph 59, and also teaches that sensors and cameras can be useful for obstacle detection in paragraph 109, which teaches on using an image recognition unit to recognize an obstacle while the robot moves to a destination. In at least one embodiment, the robot can receive data from two or more sensors, integrate the sensor data to predict the likelihood of an obstacle being present in certain zones and modify its actions (reduce speed, change travel direction) [paragraph 146] based on a threshold that can be adapted based on experience, which means that the robot detects obstacles while moving to a destination, and alters its predictions and changes its travel route when the probability of a collision is equal to or greater than a predetermined value. Adjusting the robot’s speed and travel direction requires the robot to predict the obstacle’s moving direction and speed, which is also shown in FIG. 10B), and 
	wherein the controller calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object (FIG. 4C shows that the robot may include a forward-directed camera that monitors and detects objects over a broad range of distances in front of the camera [paragraph 148, FIG. 4C, number 304]. The robot may emit beams of light to detect objects and determine that the likelihood of an obstacle in a “near zone” (approximately 1-12 inches above the ground – paragraph 141) is high, and halt the robot from moving forward in order to avoid colliding with the obstacle. FIG. 10B also shows the robot moving out of the way of the home resident if it becomes apparent the resident is beginning to move in a certain direction--the robot's recording of the position of doors and/or traffic paths and/or household obstacles would facilitate keeping out of the way [paragraph 214], which further demonstrates that the robot is predicting the expected path of the obstacles/objects and determines whether the obstacle will collide with the robot. Additionally, the robot includes a stabilizer for a user to grasp a pair of handles in order for the user to walk with the assistance of the robot [paragraph 123], and can modulate the walking of a user to avoid slipping or moving too quickly).
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the invention of Ichinose in combination with Vu with wherein the image recognition unit recognizes an obstacle while the robot moves to the destination, wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot, wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value, and wherein the controller calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object as taught by Vu so as to allow the guide robot to prevent the unguided person from colliding with objects in their path, both static and dynamic, and particularly those that would cause the unguided person to be harmed. 
	Regarding Claim 9. Ichinose in combination with Kearns and Vu teaches the robot according to claim 1. 
	Ichinose does not teach: 
	wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route.
	However, Kearns teaches:
	wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route (a mobile security robot that has at least one imaging sensor for capturing an image, and in some examples, the dynamics of the at least one imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]. The linear velocity of the robot may not have as high of an impact on image blur as rotational velocity [paragraph 144], which means that images can be blurred based on rotations and angles of the rotations of the robot while along the set route. Kearns also teaches that the dynamics of the at least one imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]. The robot is also capable of determining whether the identified target of the image is perceived in the center of the image or if the image is clear [paragraph 17]. Moreover, the controller may aim the at least one imaging sensor based on a threshold rotational velocity of the at least one imaging sensor relative to identified target to capture a clear image of the identified target [paragraph 18]).
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the invention of Ichinose in combination with Vu with wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route as taught by Kearns so as to allow the guide robot to determine whether images of unguided persons are blurred as a result of the guide robot rotating or moving too quickly and prevent the need for repeated re-recognition of the unguided person.
	Regarding Claim 10. Ichinose in combination with Kearns and Vu teaches the robot according to claim 9. 
	Ichinose does not teach: 
	wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations.
	However, Kearns teaches:
	wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations (When an identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view at the at least one imaging sensor to continuously perceive the identified target using the at least one imaging sensor clearly [paragraph 17]. In some implementations, the controller applies with a time the image was captured, and the location tag defines a location on the layout map. In person follow mode, the robot is shown navigating around obstacles to continue following the person, allowing the robot to completely alter its path to keep the person in their field of view, even using a long range sensor to detect the person and allow the robot to maneuver to regain perception when the person moves out of sight [paragraph 109]. The robot can also maneuver to maintain continuous alignment of the imaging sensors on the person such that the person is continuously in the field of view (minimizes rotations). Combined with the robot re-aiming its field of view to perceive the target person clearly, Kearns reads on changing the set route to a path which minimizes the number of rotations or reduced angles of the rotations).
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the invention of Ichinose in combination with Vu with wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations so as to allow the robot to adjust its path when it is determined that the images of the unguided person are blurred due to the guide robot rotating or moving too quickly.
	Regarding Claim 12. Ichinose teaches a robot comprising: an input unit configured to receive a destination input command for a destination (a guide robot device [Claim 1], shown in FIG. 2B, step S1 to let an unguided person set the destination position for guidance [Column 3, lines 51-54]. A voice recognition unit is arranged in one alternative so that the destination is designated aurally by the person and recognized by a voice recognition unit, further reading on an input unit receiving a destination input command for a destination [Column 2, lines 62-67]);
	a data storage configured to store map information (Ichinose teaches in FIG. 1, Numeral 11, a map storage unit for storing map information [FIG. 1, Numeral 11, Column 2, lines 52-53]);
	a controller configured to set a route to the destination based on the map information (a route setting unit for setting the route from the present position of the unguided person to the position of the destination along roads or corridors on the map of the map storage unit [Column 3, lines 17-20]);
	a motor configured to move the robot along the set route (a moving unit that moves the guide robot device to a calculated guide position, which is calculated by a guide position calculation unit to calculate a guide position nears the destination position, the detected position of the unguided person and a distance from the guide robot device to the unguided person, so as to guide the person to their destination but not block their intended destination with the robot [Claim 1]. The route setting unit set the route from the present position of the unguided person to the received destination, the display unit displays the guide, and the moving unit moves the guide display unit to the guide position, which reads on moving the robot along the set route [FIG. 5A, Column 5, lines 51-60]); and
	a sensor configured to recognize an object corresponding to a subject of guidance by the robot while the robot moves to the destination (an unguided person feature detection unit, which can be an image processing unit or a radio ID recognition unit for acquiring the feature information of the unguided person, which is the object corresponding to a subject of guidance by the robot to the destination [Column 4, lines 31-35]),	
	wherein, when object is located out of the robot/guide display’s pointing direction, the controller controls the driving unit so that the robot moves or rotates to allow the object to be within the pointing direction of the robot/guide display, and the object comes back within the robot/guide display’s pointing direction (a direction [Symbol font/0x66] is set equal to the direction from the present position of the unguided person toward the guide position, and in FIG. 2B, the robot detects the position of the guide robot device and the position of the unguided person, calculates the guide display position at step S5, and adjusts the guide display direction to [Symbol font/0x66] in S8 [FIG. 2B]. The robot shown in FIG. 2A has a guide display at numeral 3 which is fixed on the robot, so that the whole robot must turn or move in order to adjust the guide display direction to [Symbol font/0x66] [FIG. 2A]. An unguided person position detection unit detects the position of the unguided person and whether the person has reached their destination or not. If not, the guide display detects where the guide display unit is located and whether it has entered the view angle of the unguided person. If it is located out of the view angle of the unguided person, the guide display unit is moved into the view angle of the unguided person [Column 7, lines 42-56]. Then the guide display is controlled to move while maintaining a predetermined relative distance with a predetermined direction of the unguided person before continuing to guide the person along their route (step S202) and then repeat the step of detecting the present position of the person (step S203) [FIG. 8], which means that the robot moves or rotates to position the guide display back in view of the person. In the embodiments shown in FIG. 4 and FIG, 7, the camera is located adjacent to the guide display, and will turn with the guide display to face the same direction), and
	wherein the controller acquires at least one distance between the robot and at least one person around the robot and sets a person nearest to the robot among the at least one person around the robot as the object based on the acquired at least one distance (in the case where a plurality of unguided persons are guided by one robot, an image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and stores the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32]. This means that the system of Ichinose can set the person in front of the camera image as the present unguided person. An unguided person position detection unit configured to detect a position of the unguided person and a guide position calculation unit configured to calculate a guide position as related to the destination position, the detected position of the unguided person and a distance from the guide robot device to the unguided person [Claim 1], and the unguided person position detection unit can remotely detect a person existing at the received present position of the unguided person to identify the unguided person [Column 5, lines 17-20]. FIG. 2A shows that the person must be within distance “L” in order to be selected, and tries to maintain a distance range where the person is not too far or too close for guiding [Column 3, lines 60-67, Column 4, lines 1-3], and if there is only one person nearby, then the one person selected is the nearest person to the robot. In at least one embodiment, the unguided person position detection unit uses a proximity sensor or a laser range finder, which is not expressly but could potentially be LIDAR, to detect the present position of the unguided person relative to the guide robot device [Column 3, 8-12] so the Ichinose can use a laser range finder to detect the present position of a person and identify that person as the unguided person. Further, in a case where there is only one person to be guided, the unguided person position detection unit need only detect a position of the one unguided person, which reads on the claim language directly as “one unguided person” can be “at least one person”. Additionally, in the case where a plurality of unguided persons are guided by one guide robot, by definition, one of those persons selected is the nearest person. The claim language does not suggest that only the nearest person is selected, and so selecting a group of people would also read on the claim language). 
	Ichinose does not expressly teach:
	If there is more than one person, the person set as the object is the nearest among the at least one person around the robot.
	However, Ichinose teaches that the robot can calculate the distance to a nearby unguided person [Claim 1], even using a proximity finder in at least one embodiment [Column 5, lines 17-20], so it can calculate which person is closest among the one or more persons, and has a mechanism for selecting one of the persons nearby using face recognition. Not only does this face recognition require the person to be standing close enough for their face to be recognized, but the system could be modified to use the proximity sensor to simply select the person closest to the robot as the object to be guided.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ichinose with if there is more than one person, the person set as the object is the nearest among the at least one person around the robot so as to reduce the number of electronic components and processing power needed for the guidance robot to operate.
	Ichinose does not teach:
	the robot’s field of view is the same as the robot/guide display’s pointing direction.
	However, it would have been obvious that the robot’s field of view is the same as the robot/guide display’s pointing direction as shown in FIGS. 4 and 7 so as to allow the robot guide to keep the unguided person in the robot’s field of view and to repeat the recognition process described in Column 4, lines 31-35.
	In the alternative and in addition, Kearns teaches:
	wherein, when the object is located in a field of view of the robot, the controller controls the motor to continue on the set route and when the object is located out of the field of view of the robot, the controller controls the motor to move or rotate the robot to have the object come back within the field of view of the robot (a security robot that includes a rotator and a tilter on the robot body in communication with a controller, where the rotator and tilter allow for panning and tilting of at least one imaging sensor [paragraph 15]. The controller may command the rotator or tilter to pan or tilt the imaging sensor to maintain the field of view of the sensor on a facial region of the identified person or issue drive commands to a drive system to holonomically move the robot to maintain the aimed field of view of the at least one imaging sensor on the facial region of the identified person. When the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view of the at least one imaging sensor to continuously perceive the identified target in the field of view and captures a subsequent human recognizable image of the identified target using the at least one imaging sensor, which reads on re-recognizing the target object [paragraph 17]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein, when the object is located in a field of view of the robot, the controller controls the motor to continue on the set route and when the object is located out of the field of view of the robot, the controller controls the motor to move or rotate the robot to have the object come back within the field of view of the robot as taught by Kearns so as to allow the robot guide to keep the unguided person in the robot’s field of view while traveling and adjust the image sensor when the unguided person moves out of the image sensors field of view. 
	Ichinose also does not teach:
	wherein the sensor recognizes an obstacle while the robot moves to the destination, 
	wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot, and
	wherein the controller calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value, and 
	wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object.
	However, Vu teaches:
	wherein the sensor recognizes an obstacle while the robot moves to the destination, 
	wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot (a robot that generates a map to control the mobile robot to traverse the environment and to detect walls and obstacles [paragraph 43]. Additionally, Vu teaches that the robot can predict the likelihood of an obstacle being present in its path from data gathered from the sensors [paragraph 146]. This allows the robot to avoid or mitigate obstacles that could potentially move into the robot’s path, which reads on a dynamic obstacle recognized through the image recognition unit. Additionally, FIG. 10B shows the robot moving out of the way of a person detected to be in its movement path if it becomes apparent the resident is beginning to move in a certain direction [paragraph 214]), and
	wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value (a robot with a laser based obstacle detector in paragraph 59, and also teaches that sensors and cameras can be useful for obstacle detection in paragraph 109, which teaches on using an image recognition unit to recognize an obstacle while the robot moves to a destination. In at least one embodiment, the robot can receive data from two or more sensors, integrate the sensor data to predict the likelihood of an obstacle being present in certain zones and modify its actions (reduce speed, change travel direction) [paragraph 146] based on a threshold that can be adapted based on experience, which means that the robot detects obstacles while moving to a destination, and alters its predictions and changes its travel route when the probability of a collision is equal to or greater than a predetermined value. Adjusting the robot’s speed and travel direction requires the robot to predict the obstacle’s moving direction and speed, which is also shown in FIG. 10B), and 
	wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object (FIG. 4C shows that the robot may include a forward-directed camera that monitors and detects objects over a broad range of distances in front of the camera [paragraph 148, FIG. 4C, number 304]. The robot may emit beams of light to detect objects and determine that the likelihood of an obstacle in a “near zone” (approximately 1-12 inches above the ground – paragraph 141) is high, and halt the robot from moving forward in order to avoid colliding with the obstacle. FIG. 10B also shows the robot moving out of the way of the home resident if it becomes apparent the resident is beginning to move in a certain direction--the robot's recording of the position of doors and/or traffic paths and/or household obstacles would facilitate keeping out of the way [paragraph 214], which further demonstrates that the robot is predicting the expected path of the obstacles/objects and determines whether the obstacle will collide with the robot. Additionally, the robot includes a stabilizer for a user to grasp a pair of handles in order for the user to walk with the assistance of the robot [paragraph 123], and can modulate the walking of a user to avoid slipping or moving too quickly).
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the invention of Ichinose in combination with Vu with wherein the sensor recognizes an obstacle while the robot moves to the destination, wherein the obstacle comprises a static obstacle included in the map information and a dynamic obstacle recognized through the image recognition unit, and the dynamic obstacle comprises a person or thing that is currently moving or will move in front of the robot, and wherein the controller calculates a probability of a collision between the obstacle and the object and resets the set route when the probability is equal to or greater than a predetermined value, and wherein the controller predicts moving direction and moving speed of the dynamic obstacle, and calculates an expected path of the obstacle and an expected path of the object and resets the set route when it is determined that there is an intersection between the expected path of the obstacle and the expected path of the object as taught by Vu so as to allow the guide robot to prevent the unguided person from colliding with objects in their path, both static and dynamic, and particularly those that would cause the unguided person to be harmed. 
	Regarding Claim 13. Ichinose in combination with Kearns and Vu teaches the robot according to claim 12.
	Ichinose does not teach
	wherein the controller is configured to re-recognize the object when the object comes back within the field of view of the robot
	However, Kearns teaches:
	wherein the controller is configured to re-recognize the object when the object comes back within the field of view of the robot (when the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view of the at least one imaging sensor to continuously perceive the identified target in the field of view and captures a subsequent human recognizable image of the identified target using the at least one imaging sensor, which reads on re-recognizing the target object [paragraph 17]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the controller is configured to re-recognize the object when the object comes back within the field of view of the robot as taught by Kearns so that the robot can re-recognize the unguided person whenever the robot must bring the person back into their field of vision.
	Regarding Claim 20. Ichinose in combination with Kearns and Vu teaches the robot according to claim 12.
	Ichinose does not teach
	wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route,
	and wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations.
	However, Kearns teaches:
	wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route (a mobile security robot that has at least one imaging sensor for capturing an image, and in some examples, the dynamics of the at least one imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]. The linear velocity of the robot may not have as high of an impact on image blur as rotational velocity [paragraph 144], which means that Kearns teaches that images can be blurred based on rotations and angles of the rotations of the robot while along the set route. The dynamics of the at least one imaging sensor includes a threshold rotational velocity of the imaging sensor relative to an imaging target to capture a clear image of the imaging target [paragraph 13]. The robot is also capable of determining whether the identified target of the image is perceived in the center of the image or if the image is clear [paragraph 17]. Moreover, the controller may aim the at least one imaging sensor based on a threshold rotational velocity of the at least one imaging sensor relative to identified target to capture a clear image of the identified target [paragraph 18]), and 
	wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations (when the identified target is perceived outside the center of the image or the image is blurred, the controller re-aims the field of view at the at least one imaging sensor to continuously perceive the identified target using the at least one imaging sensor clearly [paragraph 17]. In some implementations, the controller applies with a time the image was captured, and the location tag defines a location on the layout map. In person follow mode, the robot is shown navigating around obstacles to continue following the person, allowing the robot to completely alter its path to keep the person in their field of view, even using a long range sensor to detect the person and allow the robot to maneuver to regain perception when the person moves out of sight [paragraph 109]. The robot also can, in some implementations, maneuver to maintain continuous alignment of the imaging sensors on the person such that the person is continuously in the field of view (minimizes rotations). Combined with the robot re-aiming its field of view to perceive the target person clearly, Kearns reads on changing the set route to a path which minimizes the number of rotations or reduced angles of the rotations).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the controller determines whether images are blurred based on a number of rotations and angles of the rotations of the robot while along the set route, and wherein, when it is determined that images are blurred, the controller changes the set route to a path which minimizes the number of rotations or reduces angles of the rotations so as to allow the robot to adjust its path when it is determined that the images of the unguided person are blurred due to the guide robot rotating or moving too quickly.

Claims 2-3, 5, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. US 20080147261 A1 (“Ichinose”) in view of Kearns et al. US 20160188977 A1 (“Kearns”) and Vu et al. US 20070192910 A1 (“Vu”) and in further view of Jung US 20170069071 A1 (“Jung”).
	Regarding Claim 2.  Ichinose in combination with Kearns and Vu teaches the robot according to claim 1. 
	Ichinose also teaches:
	wherein the image recognition unit comprises a camera configured to acquire images around the robot (the unguided person feature detection unit is a camera image recognition unit for detecting the direction of the face of the unguided person 2 by picking up his/her face image [FIG. 6, Column 6, lines 15-18]).
	Ichinose does not teach:
	a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images. 
	However, Jung teaches:
	a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images (an apparatus for extracting a person region based on a red/green/blue-depth image [Claim 1]. The RGB image and depth image is acquired from an RGB camera or sensor and a depth camera [paragraph 50]. It is also possible to separate a person region from a background image using only color (RGB) information input from a camera [paragraph 6]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images as taught by Jung so as to allow the robot of Ichinose to separate a person’s face from a background image using color (RGB) information as suggested by Jung so that the robot of Ichinose can identify the face of an unguided person.
	Regarding Claim 3.  Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 2. 
	Ichinose also teaches:
	wherein, when the destination input command is received, the controller controls the camera to acquire an image in front of the input unit and sets a person in the acquired front image who is currently inputting the destination as the object (FIG. 4 shows a robot arranged so that the destination position setting unit (an input unit) is positioned below an unguided person feature detection unit [FIG. 4, numerals 4 and 23], which is a camera image recognition unit for detecting the direction of the face of the unguided person 2 by picking up his/her face image [Column 6, lines 15-18]. In the case where a plurality of unguided persons are guided by one guide robot, the aforementioned image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit 34 having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and stores the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32], which reads on setting the person in the acquired image as the object).
	Regarding Claim 5.  Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 3. 
	Ichinose does not teach:
	wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object. 
	However, Ichinose does teach that, where a plurality of unguided persons are guided by one robot, an unguided person guide image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and store the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32], which means that if the robot does not detect the intended unguided person because there are multiple persons available, the unguided person identification unit retrieves the face image most similar to the face image picked up by the camera image recognition unit and designates that person as the present unguided person.
	It would have been obvious to modify the invention of Ichinose in combination with Kearns and Jung with wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object so as to allow the guide robot to identify and designate another person as the object in case the unguided person identification unit fails to recognize the unguided person while setting them as the object. 
	Regarding Claim 14. Ichinose in combination with Kearns and Vu teaches the robot according to claim 12.
	Ichinose also teaches: 
	wherein the sensor comprises at least one of a camera configured to acquire images around the robot (the unguided person feature detection unit is a camera image recognition unit for detecting the direction of the face of the unguided person 2 by picking up his/her face image [FIG. 6, Column 6, lines 15-18]).
	Ichinose does not teach:  
	a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images.
	However, Jung teaches: 
	a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images (an apparatus for extracting a person region based on a red/green/blue-depth image [Claim 1]. The RGB image and depth image is acquired from an RGB camera or sensor and a depth camera [paragraph 50]. It is also possible to separate a person region from a background image using only color (RGB) information input from a camera [paragraph 6]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with a RGB (red, green, blue) sensor configured to extract color elements for detecting at least one person from the acquired images as taught by Jung so as to allow the robot of Ichinose to separate a person’s face from a background image using color (RGB) information as suggested by Jung so that the robot of Ichinose can identify the face of an unguided person.
	Regarding Claim 15. Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 14.
	Ichinose also teaches:
	wherein, when the destination input command is received, the controller controls the camera to acquire an image in front of the input and sets a person in the acquired front image who is currently inputting the destination as the object (FIG. 4 shows a robot arranged so that the destination position setting unit (an input unit) is positioned below an unguided person feature detection unit [FIG. 4, numerals 4 and 23], which is a camera image recognition unit for detecting the direction of the face of the unguided person 2 by picking up his/her face image [Column 6, lines 15-18]. In the case where a plurality of unguided persons are guided by one guide robot, the aforementioned image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit 34 having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and stores the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32], which reads on setting the person in the acquired image as the object).
	Regarding Claim 17. Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 15.
	Ichinose also teaches:
	wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object. 
	However, Ichinose does teach that, where a plurality of unguided persons are guided by one robot, an unguided person guide image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and store the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32], which means that if the robot does not detect the intended unguided person because there are multiple persons available, the unguided person identification unit retrieves the face image most similar to the face image picked up by the camera image recognition unit and designates that person as the present unguided person.
	It would have been obvious to modify the invention of Ichinose in combination with Kearns and Jung with wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object so as to allow the guide robot to identify and designate another person as the object in case the unguided person identification unit fails to recognize the unguided person while setting them as the object.

Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. US 8195353 B2 (“Ichinose”) in view of Kearns et al. US 20160188977 A1 (“Kearns”), Vu et al. US 20070192910 A1 (“Vu”), and Jung US 20170069071 A1 (“Jung”) and in further view of Nakamura US 20170273161 A1 (“Nakamura”).
	Regarding Claim 4. Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 2.
	Ichinose does not teach:
	wherein the image recognition unit further comprises a lidar configured to sense the at least one distance between the robot and the at least one person or at least one thing around the robot (an object detection apparatus that can employ a laser imaging detection and ranging (LIDAR) [paragraph 45]. A range finding or distance measurement using the LIDAR is employed for object detection [paragraph 51]. The object detection apparatuses can be mounted to a robot that moves autonomously [paragraph 358], so that a robot can use the LIDAR to sense the distance between itself and an object. In least one embodiment, the apparatus is used to detect a person who suddenly appears behind a vehicle [paragraph 348], so this reference teaches that the object that the LIDAR is used to measure a distance to can be a person. Combined, Nakamura teaches an object detection apparatus that uses LIDAR to find a distance between a robot and at least one person or at least one thing around the robot).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the image recognition unit further comprises a lidar configured to sense the at least one distance between the robot and the at least one person or at least one thing around the robot as taught by Nakamura because Ichinose already suggests the use of a laser range finder (not specifically LIDAR) and the use of LIDAR allows the robot to accurately measure the distance between the present person and identify that person as the unguided person.
	Regarding Claim 11. Ichinose in combination with Kearns, Vu, Jung, and Nakamura teaches the robot according to claim 1.
	Ichinose does not teach:
	wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object. 
	However, Ichinose does teach that, where a plurality of unguided persons are guided by one robot, an unguided person guide image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and store the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32], which means that if the robot does not detect the intended unguided person because there are multiple persons available, the unguided person identification unit retrieves the face image most similar to the face image picked up by the camera image recognition unit and designates that person as the present unguided person.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein when the robot fails to recognize the object while setting the object, the controller sets another person included in another acquired image as the object or adds the another person as the object so as to allow the guide robot to identify and designate another person as the object in case the unguided person identification unit fails to recognize the unguided person while setting them as the object. 
	Regarding Claim 16. Ichinose in combination with Kearns, Vu, and Jung teaches the robot according to claim 14.
	Ichinose also teaches:
	the controller sets a person nearest to the robot among the at least one person as the object (in the case where a plurality of unguided persons are guided by one robot, an image is stored as related to the ID of the unguided person to be displayed in order to display a proper image to each unguided person. An unguided person identification unit having a data base for storing the correspondence between the face image and the ID of the unguided person retrieves the face image most similar to the face image picked up by the camera image recognition unit, and stores the ID of the particular unguided person in a memory as the present unguided person ID [Column 6, lines 22-32]. This means that the system of Ichinose sets the person in front of the camera image as the present unguided person. An unguided person position detection unit configured to detect a position of the unguided person and a guide position calculation unit configured to calculate a guide position as related to the destination position, the detected position of the unguided person and a distance from the guide robot device to the unguided person [Claim 1], and the unguided person position detection unit can remotely detect a person existing at the received present position of the unguided person to identify the unguided person [Column 5, lines 17-20]. In at least one embodiment, the unguided person position detection unit uses a proximity sensor or a laser range finder, which is not expressly but could potentially be LIDAR, to detect the present position of the unguided person relative to the guide robot device [Column 3, 8-12] so the Ichinose can use a laser range finder to detect the present position of a person and identify that person as the unguided person).
	Ichinose does not teach:
	wherein the sensor further comprises a lidar configured to sense the at least one distance between the robot and the at least one person or at least one thing around the robot.
	However, Nakamura teaches:
	wherein the sensor further comprises a lidar configured to sense the at least one distance between the robot and the at least one person or at least one thing around the robot (an object detection apparatus that can employ a laser imaging detection and ranging (LIDAR) [paragraph 45]. A range finding or distance measurement using the LIDAR is employed for object detection [paragraph 51]. The object detection apparatuses can be mounted to a robot that moves autonomously [paragraph 358], so that a robot can use the LIDAR to sense the distance between itself and an object. In least one embodiment, the apparatus is used to detect a person who suddenly appears behind a vehicle [paragraph 348], so this reference teaches that the object that the LIDAR is used to measure a distance to can be a person. Combined, Nakamura teaches an object detection apparatus that uses LIDAR to find a distance between a robot and at least one person or at least one thing around the robot).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the sensor further comprises a lidar configured to sense the at least one distance between the robot and the at least one person or at least one thing around the robot as taught by Nakamura because Ichinose already suggests the use of a laser range finder (not specifically LIDAR) and the use of LIDAR allows the robot to accurately measure the distance between the present person and identify that person as the unguided person.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. US 20080147261 A1 (“Ichinose”) in view of Kearns et al. US 20160188977 A1 (“Kearns”) and Vu et al. US 20070192910 A1 (“Vu”) and in further view of Gabardos et al. US 20180120856 A1 (“Garbardos”).
	Regarding Claim 21. Ichinose in combination with Kearns and Vu teaches the robot according to claim 12.
	Ichinose does not teach:
	wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route.
	However, Gabardos teaches:
	wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route (a robot comprising: one or more sensors configured to collect data about an environment including detected points on one or more objects in the environment; and a controller configured to create a map of the environment based at least in part on the collected data; determine a route in the map in which the robot will travel; and reposition one or more route poses in response to the forces on each point of the one or more route poses; and perform interpolation between one or more route poses to generate a collision-free path between the one or more route poses for the robot to travel [Claim 1]. These objects might not have been present (and avoided) when the user demonstrated the route. For example, the objects may be temporarily and/or transient items, and/or may be transient and/or dynamic changes to the environment. The robot can store in memory one or more actions that it can correct, such as crashing and/or bumping to a wall, shelf, object, obstacle, etc. When robot navigates the demonstrated route, the robot can correct such actions and not perform them (e.g., not crash and/or bump into a wall, shelf, object, obstacle, etc.) when it is autonomously navigating. In this way, the robot can determine not to navigate at least a portion of a route. In some implementations, determining not to navigate at least a portion of the route includes determining when to avoid an obstacle and/or object. This means that the robot can set an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of obstacles on the alternate route).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route as taught by Garbados so as to allow the robot to select an alternative path when there are too many obstacles in the original set path and prevent the guided person from colliding with said obstacles. 
	Regarding Claim 22. Ichinose in combination with Kearns and Vu teaches the robot according to claim 1.
	Ichinose does not teach:
	wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route.
	However, Gabardos teaches:
	wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route (a robot comprising: one or more sensors configured to collect data about an environment including detected points on one or more objects in the environment; and a controller configured to create a map of the environment based at least in part on the collected data; determine a route in the map in which the robot will travel; and reposition one or more route poses in response to the forces on each point of the one or more route poses; and perform interpolation between one or more route poses to generate a collision-free path between the one or more route poses for the robot to travel [Claim 1]. These objects might not have been present (and avoided) when the user demonstrated the route. For example, the objects may be temporarily and/or transient items, and/or may be transient and/or dynamic changes to the environment. The robot can store in memory one or more actions that it can correct, such as crashing and/or bumping to a wall, shelf, object, obstacle, etc. When robot navigates the demonstrated route, the robot can correct such actions and not perform them (e.g., not crash and/or bump into a wall, shelf, object, obstacle, etc.) when it is autonomously navigating. In this way, the robot can determine not to navigate at least a portion of a route. In some implementations, determining not to navigate at least a portion of the route includes determining when to avoid an obstacle and/or object. This means that the robot can set an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of obstacles on the alternate route).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the robot of Ichinose with wherein the obstacle includes a plurality of obstacles, and wherein the controller resets the set route to an alternate route when it is determined that an amount of the plurality of obstacles on the set route is greater than an amount of the plurality of obstacles on the alternate route as taught by Garbados so as to allow the robot to select an alternative path when there are too many obstacles in the original set path and prevent the guided person from colliding with said obstacles. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664     
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664